DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
Claims 1-14, as originally filed on 12 June 2020, are pending.   
Claim Objections
Claim 1 is objected to based on the following informality:  At the end of line 1 of the claim, the comma immediately following the word “comprising” must be replaced with a colon.  
Claim 2 is objected to based on the following informality:  The word “carboxynitrocelluose” is misspelled.
Claim 14 is objected to based on the following informality:  The word “adsoPrbent” is misspelled.
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 10,714,750 in view of DeLiso (US 5,356,852), Wu (US 5,306,675), and Baker (“Carbon, Activated.” Kirk-Othmer Encyclopedia of Chemical Technology (2003) 741-761).
The conflicting claims (the claims of the ’750 patent) disclose the porous carbon material recited in claim 1 of the present application.  Specifically, Applicant is referred to conflicting claim 1.  The conflicting claims additionally disclose that the porous carbon material can be comprised respectively in an adsorbent, an adsorbent sheet, and a mask.  Conflicting claims 10-13.  However, the conflicting claims are silent regarding whether the material can further comprise a binder.  As explained hereafter, the following three references compensate for this deficiency: DeLiso, Wu, and Baker.
DeLiso is directed to “thin-walled structures (such as extruded honeycombs) of activated carbon, to a method for their preparation, and to their use for the passive adsorption of hydrocarbon vapors.”  Column 1, lines 10-14.
DeLiso teaches that the thin-walled structure, which is formed by extrusion followed by drying, comprises (1) activated carbon, (2) a thermally gellable binder selected from cellulose ethers and derivatives thereof, and (3) a second binder.  Column 3, lines 17-35; see also Abstract.  
The thermally gellable binder, which acts as a plasticizer to aid the extrusion and provide wet strength to maintain structural integrity of the extruded shape, is selected from cellulose ethers and derivatives thereof.  Columns 3-4 (bridging sentence).  That binder is selected from the group consisting of methylcellulose, hydroxybutylcellulose, ethylcellulose, hydroxybutylmethylcellulose, hydroxyethylcellulose, hydroxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, and mixture thereof.  Column 4, lines 3-9.  The examiner notes that carboxynitrocellulose, which is recited in claim 2 of the present application, is considered a homolog or analog of the foregoing cellulose ethers and derivatives thereof.  MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”). 
The second binder acts as a glue to hold the activated carbon particles together.  Column 4, lines 24-25.  Exemplary second binders are poly(vinylpyrolidone); silicone resins, such as Dow Corning's Q6-2230 silicone resin; polyethylene glycols, such as Carbowax 4000 and Carbowax 20M from Union Carbide Corporation; polyethylene oxides; polyvinyl alcohol resins; and mixtures of these.   Column 4, lines 28-34.   
DeLiso further teaches that the foregoing combination can advantageously be used to prepare shaped structures of activated carbon having the strength necessary to withstand vibrations and other stresses, without the need for sintering or firing at elevated temperatures.  Column 2, lines 19-23; see also Abstract.  
Wu is directed to a method of producing crack-free activated carbon structures.  Abstract.  
Wu teaches that “[t]he primary objective of the present invention, that is, to provide a self-supporting, green activated carbon body which is free of cracks and fissures, can be achieved by providing a carbon batch or matrix which when shaped to form a green body, for example, by extrusion, will produce a body which is self-supporting and which will not crack or deform during drying.”  Column 2, lines 23-30.  
“In particular,” Wu continues, “the crack-free carbon body of the invention is formed by providing a carbon matrix comprising comprising 3-10% cellulose ether binder, 0.5-5% co-binder such as polyvinyl alcohol, and 100-200% super addition of water based on the weight of carbon; shaping the carbon matrix to form a green activated carbon body; and drying the green carbon body for a period of time sufficient to reduce the water content to less than about 15% of its original level.”  Column 2, lines 30-39.  
Wu teaches that “the self-supporting article of the invention can be produced by using a carbon matrix which contains certain cellulose ether type binders and/or their derivatives, preferably, methylcellulose and/or its derivatives such as hydroxybutylmethylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, sodium carboxymethylcellulose, and mixtures thereof.”  Column 2, lines 57-64.  
Baker is directed to activated carbon.  Page 741.  
Baker teaches that “[e]ngineering requirements of specific applications are satisfied by producing activated carbons in the form of powders, granules, and shaped products.”  Page 741.  
Baker teaches that “[s]haped activated carbon products are generally produced as cylindrical pellets by extrusion of the precursor with a suitable binder before activation of the precursor.”  Page 747.  
Baker teaches that “shaped carbon can be used to remove residual toxic and other organic compounds after the primary filtration and secondary biological treatment” or “to adsorb contaminants directly from water.”  Page 753.  
Baker additionally teaches that activated carbon products can be employed in masks to filter breathing air and, thereby, protect against a variety of toxic or noxious vapors, including war gases, industrial chemicals, solvents, and odorous compounds.  Pages 755-756.  
The foregoing teaches of DeLiso, Wu, and Baker would have motivated a person having ordinary skill in the art to modify the porous carbon material (activated carbon) recited in the claims of Patent No. 10,714,750 by adding a binder and, thereafter, extruding and drying the resulting composition to yield a shaped activated carbon structure that can be handled readily and used in a variety of applications, e.g., adsorbing hydrocarbon vapors, decontaminating water, and filtering breathing air.  Therefore, it is appropriate to reject claims 1-14 on the ground of nonstatutory obviousness-type double patenting.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-9 of Patent No. 10,756,346 in view of DeLiso (US 5,356,852), Wu (US 5,306,675), and Baker (“Carbon, Activated.” Kirk-Othmer Encyclopedia of Chemical Technology (2003) 741-761).
The conflicting claims (the claims of the ’346 patent) disclose the porous carbon material recited in claim 1 of the present application.  Specifically, Applicant is referred to conflicting claims 1, 4, 6, and 8.  However, the conflicting claims are silent regarding whether the material can further comprise a binder.  As explained hereafter, the following three references compensate for this 
DeLiso is directed to “thin-walled structures (such as extruded honeycombs) of activated carbon, to a method for their preparation, and to their use for the passive adsorption of hydrocarbon vapors.”  Column 1, lines 10-14.  
DeLiso teaches that the thin-walled structure, which is formed by extrusion followed by drying, comprises (1) activated carbon, (2) a thermally gellable binder selected from cellulose ethers and derivatives thereof, and (3) a second binder.  Column 3, lines 17-35; see also Abstract.  
The thermally gellable binder, which acts as a plasticizer to aid the extrusion and provide wet strength to maintain structural integrity of the extruded shape, is selected from cellulose ethers and derivatives thereof.  Columns 3-4 (bridging sentence).  That binder is selected from the group consisting of methylcellulose, hydroxybutylcellulose, ethylcellulose, hydroxybutylmethylcellulose, hydroxyethylcellulose, hydroxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, and mixture thereof.  Column 4, lines 3-9.  The examiner notes that carboxynitrocellulose, which is recited in claim 2 of the present application, is considered a homolog or analog of the foregoing cellulose ethers and derivatives thereof.  MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”). 
The second binder acts as a glue to hold the activated carbon particles together.  Column 4, lines 24-25.  Exemplary second binders are poly(vinylpyrolidone); silicone resins, such as Dow Corning's Q6-2230 silicone resin; polyethylene glycols, such as Carbowax 4000 and Carbowax 20M from Union Carbide Corporation; polyethylene oxides; polyvinyl alcohol resins; and mixtures of these.   Column 4, lines 28-34.
DeLiso further teaches that the foregoing combination can advantageously be used to prepare shaped structures of activated carbon having the strength necessary to withstand vibrations and other stresses, without the need for sintering or firing at elevated temperatures.  Column 2, lines 19-23; see also Abstract.  
Wu is directed to a method of producing crack-free activated carbon structures.  Abstract.  
Wu teaches that “[t]he primary objective of the present invention, that is, to provide a self-supporting, green activated carbon body which is free of cracks and fissures, can be achieved by providing a carbon batch or matrix which when shaped to form a green body, for example, by extrusion, will produce a body which is self-supporting and which will not crack or deform during drying.”  Column 2, lines 23-30.  
“In particular,” Wu continues, “the crack-free carbon body of the invention is formed by providing a carbon matrix comprising comprising 3-10% cellulose ether binder, 0.5-5% co-binder such as polyvinyl alcohol, and 100-200% super addition of water based on the weight of carbon; shaping the carbon matrix to form a green activated carbon body; and drying the green carbon body for a period of time sufficient to reduce the water content to less than about 15% of its original level.”  Column 2, lines 30-39.  
Wu teaches that “the self-supporting article of the invention can be produced by using a carbon matrix which contains certain cellulose ether type binders and/or their derivatives, preferably, methylcellulose and/or its derivatives such as hydroxybutylmethylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, sodium carboxymethylcellulose, and mixtures thereof.”  Column 2, lines 57-64.  
Baker is directed to activated carbon.  Page 741.
Baker teaches that “[e]ngineering requirements of specific applications are satisfied by producing activated carbons in the form of powders, granules, and shaped products.”  Page 741.  
Baker teaches that “[s]haped activated carbon products are generally produced as cylindrical pellets by extrusion of the precursor with a suitable binder before activation of the precursor.”  Page 747.  
Baker teaches that “shaped carbon can be used to remove residual toxic and other organic compounds after the primary filtration and secondary biological treatment” or “to adsorb contaminants directly from water.”  Page 753.  
Baker additionally teaches that activated carbon products can be employed in masks to filter breathing air and, thereby, protect against a variety of toxic or noxious vapors, including war gases, industrial chemicals, solvents, and odorous compounds.  Pages 755-756.  
Baker teaches that the activated carbon can be employed in pads and adsorbent sheets.  Page 756 and Page 747 at footnote 32.
The foregoing teaches of DeLiso, Wu, and Baker would have motivated a person having ordinary skill in the art to modify the porous carbon material (activated carbon) recited in claims 1 and 4-9 of Patent No. 10,756,346 by adding a binder and, thereafter, extruding and drying the resulting composition to yield a shaped activated carbon structure that can be handled readily and used in a variety of applications, e.g.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-20 of Patent No. 9,782,743 alone or in view of DeLiso (US 5,356,852), Wu (US 5,306,675), and Baker (“Carbon, Activated.” Kirk-Othmer Encyclopedia of Chemical Technology (2003) 741-761).
The conflicting claims (the claims of the ’743 patent) disclose a carbon/polymer composite that comprises a binder and porous carbon material having of specific surface area (BET method) of at least 10 m2/g and a total pore volume (BJH method) of at least 0.5 cm3/g, wherein the porous carbon material has micropores, mesopores and macropores.  Specifically, Applicant is referred to conflicting claims 9-12 and 16-18.  The porous carbon material is derived from chaff or other plant material.  Conflicting claim 15.  Chaff, which refers to the seed coverings separated from the seed in threshing grain, is considered synonymous with grain hull or grain husk.  Regarding the present claims, the examiner notes that rice husk is a species of chaff.  Minor variation in the selected raw (starting) plant material, or in the scope of how that raw plant material is defined, does not alone differentiate the conflicting claims from the present claims.  MPEP § 2113(I) (“‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.’”), quoting In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  Conflicting claims 16 and 20 disclose an adsorbent sheet, support member, and nonwoven fabric, which are relevant to present claims 3-5, 11, and 13.
The conflicting claims, however, are silent regarding the R-value of the porous carbon material.  Nevertheless, the carbon/polymer composite recited in the conflicting claims is substantially identical in structure and composition to the carbon/polymer complex recited in the claim 1 of the present application.  This permits the examiner to presume that an R-value of at least 1.5 is inherently present in the carbon/polymer composite of the conflicting claims.  MPEP § 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).  Accordingly, the burden is shifted to Applicant.  Id. (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).  
As explained hereafter, the following three references compensate for the remaining deficiencies in the dependent claims of the present application: DeLiso, Wu, and Baker.
DeLiso is directed to “thin-walled structures (such as extruded honeycombs) of activated carbon, to a method for their preparation, and to their use for the passive adsorption of hydrocarbon vapors.”  Column 1, lines 10-14.  
DeLiso teaches that the thin-walled structure, which is formed by extrusion followed by drying, comprises (1) activated carbon, (2) a thermally gellable binder selected from cellulose ethers and derivatives thereof, and (3) a second binder.  Column 3, lines 17-35; see also Abstract.  
The thermally gellable binder, which acts as a plasticizer to aid the extrusion and provide wet strength to maintain structural integrity of the extruded shape, is selected from cellulose ethers and derivatives thereof.  Columns 3-4 (bridging sentence).  That binder is selected from the group consisting of methylcellulose, hydroxybutylcellulose, ethylcellulose, hydroxybutylmethylcellulose, hydroxyethylcellulose, hydroxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, and mixture thereof.  Column 4, lines 3-9.  The examiner notes that carboxynitrocellulose, which is recited in claim 2 of the present application, is considered a homolog or analog of the foregoing cellulose ethers and derivatives thereof.  MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”). 
The second binder acts as a glue to hold the activated carbon particles together.  Column 4, lines 24-25.  Exemplary second binders are poly(vinylpyrolidone); silicone resins, such as Dow Corning's Q6-2230 silicone resin; polyethylene glycols, such as Carbowax 4000 and Carbowax 20M from Union Carbide Corporation; polyethylene oxides; polyvinyl alcohol resins; and mixtures of these.   Column 4, lines 28-34.   
DeLiso further teaches that the foregoing combination can advantageously be used to prepare shaped structures of activated carbon having the strength necessary to withstand vibrations and other stresses, without the need for sintering or firing at elevated temperatures.  Column 2, lines 19-23; see also Abstract.  
Wu is directed to a method of producing crack-free activated carbon structures.  Abstract.  
Wu teaches that “[t]he primary objective of the present invention, that is, to provide a self-supporting, green activated carbon body which is free of cracks and fissures, can be achieved by providing a carbon batch or matrix which when shaped to form a green body, for example, by extrusion, will produce a body which is self-supporting and which will not crack or deform during drying.”  Column 2, lines 23-30.  
“In particular,” Wu continues, “the crack-free carbon body of the invention is formed by providing a carbon matrix comprising comprising 3-10% cellulose ether binder, 0.5-5% co-binder such as polyvinyl alcohol, and 100-200% super addition of water based on the weight of carbon; shaping the carbon matrix to form a green activated carbon body; and drying the green carbon body for a period of time sufficient to reduce the water content to less than about 15% of its original level.”  Column 2, lines 30-39.
Wu teaches that “the self-supporting article of the invention can be produced by using a carbon matrix which contains certain cellulose ether type binders and/or their derivatives, preferably, methylcellulose and/or its derivatives such as hydroxybutylmethylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, sodium carboxymethylcellulose, and mixtures thereof.”  Column 2, lines 57-64.  
Baker is directed to activated carbon.  Page 741.  
Baker teaches that “[e]ngineering requirements of specific applications are satisfied by producing activated carbons in the form of powders, granules, and shaped products.”  Page 741.  
Baker teaches that “[s]haped activated carbon products are generally produced as cylindrical pellets by extrusion of the precursor with a suitable binder before activation of the precursor.”  Page 747.  
Baker teaches that “shaped carbon can be used to remove residual toxic and other organic compounds after the primary filtration and secondary biological treatment” or “to adsorb contaminants directly from water.”  Page 753.  
Baker additionally teaches that activated carbon products can be employed in masks to filter breathing air and, thereby, protect against a variety of toxic or noxious vapors, including war gases, industrial chemicals, solvents, and odorous compounds.  Pages 755-756.  
Baker teaches that the activated carbon can be employed in pads and adsorbent sheets.  Page 756 and Page 747 at footnote 32.
The foregoing teaches of DeLiso, Wu, and Baker would have motivated a person having ordinary skill in the art to modify the carbon/polymer composite recited in claims 9-20 of Patent No. 9,782,743 by selecting a cellulose ether or derivative thereof as the binder and, thereafter, e.g., adsorbing hydrocarbon vapors, decontaminating water, and masks for filtering breathing air.
In sum, it is appropriate to reject claims 1-14 on the ground of nonstatutory obviousness-type double patenting.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-19 of Patent No. 10,226,752 alone or in view of DeLiso (US 5,356,852), Wu (US 5,306,675), and Baker (“Carbon, Activated.” Kirk-Othmer Encyclopedia of Chemical Technology (2003) 741-761).
The conflicting claims (the claims of the ’752 patent) disclose a carbon/polymer composite that comprises a binder and porous carbon material having of specific surface area (BET method) of at least 10 m2/g and a total pore volume (BJH method) of at least 0.5 cm3/g, wherein the porous carbon material has micropores, mesopores and macropores.  Specifically, Applicant is referred to conflicting claims 8-11.  The porous carbon material is derived from chaff or other plant material.  Conflicting claim 14.  Chaff, which refers to the seed coverings separated from the seed in threshing grain, is considered synonymous with grain hull or grain husk.  Regarding the present claims, the examiner notes that rice husk is a species of chaff.  Minor variation in the selected raw (starting) plant material, or in the scope of how that raw plant material is defined, does not alone differentiate the conflicting claims from the present claims.  MPEP § 2113(I) (“‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.’”), quoting In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).
The conflicting claims, however, are silent regarding the R-value of the porous carbon material.  Nevertheless, the carbon/polymer composite recited in the conflicting claims is substantially identical in structure and composition to the carbon/polymer complex recited in the claim 1 of the present application.  This permits the examiner to presume that an R-value of at least 1.5 is inherently present in the carbon/polymer composite of the conflicting claims.  MPEP § 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).  Accordingly, the burden is shifted to Applicant.  Id. (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).  
As explained hereafter, the following three references compensate for the remaining deficiencies in the dependent claims of the present application: DeLiso, Wu, and Baker.
DeLiso is directed to “thin-walled structures (such as extruded honeycombs) of activated carbon, to a method for their preparation, and to their use for the passive adsorption of hydrocarbon vapors.”  Column 1, lines 10-14.  
DeLiso teaches that the thin-walled structure, which is formed by extrusion followed by drying, comprises (1) activated carbon, (2) a thermally gellable binder selected from cellulose ethers and derivatives thereof, and (3) a second binder.  Column 3, lines 17-35; see also Abstract.  
The thermally gellable binder, which acts as a plasticizer to aid the extrusion and provide wet strength to maintain structural integrity of the extruded shape, is selected from cellulose ethers and derivatives thereof.  Columns 3-4 (bridging sentence).  That binder is selected from the group consisting of methylcellulose, hydroxybutylcellulose, ethylcellulose, hydroxybutylmethylcellulose, hydroxyethylcellulose, hydroxymethylcellulose, Column 4, lines 3-9.  The examiner notes that carboxynitrocellulose, which is recited in claim 2 of the present application, is considered a homolog or analog of the foregoing cellulose ethers and derivatives thereof.  MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”). 
The second binder acts as a glue to hold the activated carbon particles together.  Column 4, lines 24-25.  Exemplary second binders are poly(vinylpyrolidone); silicone resins, such as Dow Corning's Q6-2230 silicone resin; polyethylene glycols, such as Carbowax 4000 and Carbowax 20M from Union Carbide Corporation; polyethylene oxides; polyvinyl alcohol resins; and mixtures of these.   Column 4, lines 28-34.   
DeLiso further teaches that the foregoing combination can advantageously be used to prepare shaped structures of activated carbon having the strength necessary to withstand vibrations and other stresses, without the need for sintering or firing at elevated temperatures.  Column 2, lines 19-23; see also Abstract.  
Wu is directed to a method of producing crack-free activated carbon structures.  Abstract.  
Wu teaches that “[t]he primary objective of the present invention, that is, to provide a self-supporting, green activated carbon body which is free of cracks and fissures, can be achieved by providing a carbon batch or matrix which when shaped to form a green body, for example, by extrusion, will produce a body which is self-supporting and which will not crack or deform during drying.”  Column 2, lines 23-30.  
“In particular,” Wu continues, “the crack-free carbon body of the invention is formed by Column 2, lines 30-39.  
Wu teaches that “the self-supporting article of the invention can be produced by using a carbon matrix which contains certain cellulose ether type binders and/or their derivatives, preferably, methylcellulose and/or its derivatives such as hydroxybutylmethylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, sodium carboxymethylcellulose, and mixtures thereof.”  Column 2, lines 57-64.  
Baker is directed to activated carbon.  Page 741.  
Baker teaches that “[e]ngineering requirements of specific applications are satisfied by producing activated carbons in the form of powders, granules, and shaped products.”  Page 741.  
Baker teaches that “[s]haped activated carbon products are generally produced as cylindrical pellets by extrusion of the precursor with a suitable binder before activation of the precursor.”  Page 747.  
Baker teaches that “shaped carbon can be used to remove residual toxic and other organic compounds after the primary filtration and secondary biological treatment” or “to adsorb contaminants directly from water.”  Page 753.  
Baker additionally teaches that activated carbon products can be employed in masks to filter breathing air and, thereby, protect against a variety of toxic or noxious vapors, including war gases, industrial chemicals, solvents, and odorous compounds.  Pages 755-756.
Baker teaches that the activated carbon can be employed in pads and adsorbent sheets.  Page 756 and Page 747 at footnote 32.
The foregoing teaches of DeLiso, Wu, and Baker would have motivated a person having ordinary skill in the art to modify the carbon/polymer composite recited in claims 8-19 of Patent No. 10,226,752 by selecting a cellulose ether or derivative thereof as the binder and, thereafter, extruding and drying the resulting composition to yield a shaped activated carbon structure that can be handled readily and used in a variety of applications, e.g., adsorbing hydrocarbon vapors, decontaminating water, and masks for filtering breathing air.
In sum, it is appropriate to reject claims 1-14 on the ground of nonstatutory obviousness-type double patenting.
Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of co-pending Application No. 16/894,190 (as originally filed 05 June 2020) in view of DeLiso (US 5,356,852), Wu (US 5,306,675), and Baker (“Carbon, Activated.” Kirk-Othmer Encyclopedia of Chemical Technology (2003) 741-761).
The conflicting claims (the claims of the ’190 application) disclose a porous carbon material that is at least substantially identical to the porous carbon material recited in claim 1 of the present application.  Applicant is referred to conflicting claims 1, 10, and 12.  The porous carbon material is derived from grain husk or other plant material.  Conflicting claim 23.  Regarding the present claims, the examiner notes that rice husk is a species of grain husk.  The final structure of the porous carbon material defined in the conflicting claims is indistinguishable from the final structure of the porous carbon material defined in the present claims.  Thus, minor variation in MPEP § 2113(I) (“‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.’”), quoting In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The burden is shifted to Applicant to show a nonobvious difference between the conflicting porous carbon material and the porous carbon material of the present claims.  MPEP § 2113(II).  Conflicting claims 10 and 11 disclose an adsorbent, which is relevant to present claims 11 and 12.
However, the conflicting claims are silent regarding whether the material can further comprise a binder.  As explained hereafter, the following three references compensate for this deficiency: DeLiso, Wu, and Baker.
DeLiso is directed to “thin-walled structures (such as extruded honeycombs) of activated carbon, to a method for their preparation, and to their use for the passive adsorption of hydrocarbon vapors.”  Column 1, lines 10-14.  
DeLiso teaches that the thin-walled structure, which is formed by extrusion followed by drying, comprises (1) activated carbon, (2) a thermally gellable binder selected from cellulose ethers and derivatives thereof, and (3) a second binder.  Column 3, lines 17-35; see also Abstract.  
The thermally gellable binder, which acts as a plasticizer to aid the extrusion and provide wet strength to maintain structural integrity of the extruded shape, is selected from cellulose ethers and derivatives thereof.  Columns 3-4 (bridging sentence).  That binder is selected from the group consisting of methylcellulose, hydroxybutylcellulose, ethylcellulose, hydroxybutylmethylcellulose, hydroxyethylcellulose, hydroxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, and Column 4, lines 3-9.  The examiner notes that carboxynitrocellulose, which is recited in claim 2 of the present application, is considered a homolog or analog of the foregoing cellulose ethers and derivatives thereof.  MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”). 
The second binder acts as a glue to hold the activated carbon particles together.  Column 4, lines 24-25.  Exemplary second binders are poly(vinylpyrolidone); silicone resins, such as Dow Corning's Q6-2230 silicone resin; polyethylene glycols, such as Carbowax 4000 and Carbowax 20M from Union Carbide Corporation; polyethylene oxides; polyvinyl alcohol resins; and mixtures of these.   Column 4, lines 28-34.   
DeLiso further teaches that the foregoing combination can advantageously be used to prepare shaped structures of activated carbon having the strength necessary to withstand vibrations and other stresses, without the need for sintering or firing at elevated temperatures.  Column 2, lines 19-23; see also Abstract.  
Wu is directed to a method of producing crack-free activated carbon structures.  Abstract.  
Wu teaches that “[t]he primary objective of the present invention, that is, to provide a self-supporting, green activated carbon body which is free of cracks and fissures, can be achieved by providing a carbon batch or matrix which when shaped to form a green body, for example, by extrusion, will produce a body which is self-supporting and which will not crack or deform during drying.”  Column 2, lines 23-30.  
“In particular,” Wu continues, “the crack-free carbon body of the invention is formed by providing a carbon matrix comprising comprising 3-10% cellulose ether binder, 0.5-5% co-Column 2, lines 30-39.  
Wu teaches that “the self-supporting article of the invention can be produced by using a carbon matrix which contains certain cellulose ether type binders and/or their derivatives, preferably, methylcellulose and/or its derivatives such as hydroxybutylmethylcellulose, hydroxypropylmethylcellulose, hydroxyethylmethylcellulose, sodium carboxymethylcellulose, and mixtures thereof.”  Column 2, lines 57-64.  
Baker is directed to activated carbon.  Page 741.  
Baker teaches that “[e]ngineering requirements of specific applications are satisfied by producing activated carbons in the form of powders, granules, and shaped products.”  Page 741.  
Baker teaches that “[s]haped activated carbon products are generally produced as cylindrical pellets by extrusion of the precursor with a suitable binder before activation of the precursor.”  Page 747.  
Baker teaches that “shaped carbon can be used to remove residual toxic and other organic compounds after the primary filtration and secondary biological treatment” or “to adsorb contaminants directly from water.”  Page 753.  
Baker additionally teaches that activated carbon products can be employed in masks to filter breathing air and, thereby, protect against a variety of toxic or noxious vapors, including war gases, industrial chemicals, solvents, and odorous compounds.  Pages 755-756.  
Baker teaches that the activated carbon can be employed in pads and adsorbent sheets.  Page 756 and Page 747 at footnote 32.
The foregoing teaches of DeLiso, Wu, and Baker would have motivated a person having ordinary skill in the art to modify the porous carbon material (activated carbon) recited in claims 1-28 of co-pending Application No. 16/894,190 by adding a binder and, thereafter, extruding and drying the resulting composition to yield a shaped activated carbon structure that can be handled readily and used in a variety of applications, e.g., adsorbing hydrocarbon vapors, decontaminating water, and masks for filtering breathing air.  Therefore, it is appropriate to provisionally reject claims 1-14 on the ground of nonstatutory obviousness-type double patenting.
This is a provisional rejection because the conflicting claims have not been patented.
Additional Remarks
In the interest of compact prosecution, no rejection under 35 U.S.C. 103(a) has been advanced on the basis of Fey (“High-capacity carbons for lithium-ion batteries prepared from rice husk.” Journal of power sources 97 (2001): 47-51), which is considered the closest prior art.  Rather, the examiner has relied on the 37 CFR 1.132 Declaration filed by Applicant on 19 September 2019 during prosecution of parent Application No. 12/308,161 (now Patent No. 10,714,750) and sibling Application No. 15/417,756 (now Patent No. 10,756,346).  That Declaration, which was executed by Dr. Seiichiro Tabata, succeeded in rebutting the §103(a) rejection based on Fey, thereby progressing the parent application and sibling application to allowance.  Notice of Allowance in 12/308,161 (05 March 2020) and Notice of Allowance in 15/417,756 (16 April 2020).  
Because the porous carbon material recited in claim 1 of the present application is at least substantially the same as the porous carbon material recited in claim 1 of Patent No. 10,714,750, Fey.
For Applicant’s convenience, the Tabata Declaration accompanies this Office action and has been added to the examination record of the present application.  

Conclusion
Claims 1-14 are rejected.  
Claims 1, 2, and 14 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
26 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611